—Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered February 4, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 4ti to 9 years, unanimously affirmed.
The defendant was given fair notice of the charges and the *210People’s theory in the indictment and bill of particulars. The fact that his testimony also satisfied every requisite element of the charged crime under a different theory permitted supplemental jury instructions that the defendant could be found guilty on either the People’s theory or the alternative theory arising from defendant’s own testimony (People v Spann, 56 NY2d 469). Concur — Sullivan, J. P., Ross, Asch, Rubin and Tom, JJ.